Smith, J.
(dissenting): I dissent from so much of the opinion as reduces the amount of this judgment. I note the opinion uses-the following language: “We have therefore presented to us for *293determination the difficult question as to whether the amount of damages allowed the parents for the death of their adult child caused by the negligence of these defendants is excessive.” It occurs to me that it is properly the function of the jury to determine the amount of damages, and unless the award be so grossly excessive as to shock the conscience of the court it should not be disturbed. Appellate courts are supposed to be guided in their conclusions by some precedent or statute, some guidepost. I defy anyone to point out to me a rule or formula by which the judgment in this case should be reduced from $4,000 to $3,000. Is it because the young lady was to be married and for that reason would not have been able to contribute to the support of her parents? If this court adopts that rule then every dutiful son or daughter who makes the last days of an aged father or mother comfortable will look in wonder upon a court that follows such an inhumane doctrine. Is it because there is no proof in this record that these parents were actually damaged by the death of this young lady? If that is the rule then the stage company could kill the seventeen-year-old son of the writer of this dissenting opinion and escape liability altogether because that boy will be an expense to his parents for the next few years. This court will never write such a rule into the books, but such is the only reasoning upon which the judgment in this case can rest. It does not, however, have even that weak and inhumane support, because there is evidence in this record that this young lady had contributed to the support of her parents and had promised to pay her father for the expenses of her college education. The opinion approves the award of a judgment of $3,000 to the parents. Where is the evidence that they have been damaged $3,000 rather than $4,000? It is not in this record in the testimony of witnesses nor can it be inferred from the surrounding facts and circumstances.